Citation Nr: 0632918	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for residuals of a 
left hip injury.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1953 to September 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied the 
veteran's claim for entitlement to service connection for 
residuals of a left hip injury.

2.  Evidence associated with the claims file since the 
unappealed May 2002 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for residuals of a left 
hip injury.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection 
for residuals of a left hip injury is final.  38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a left hip injury is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by an 
August 2004 letter of the information and evidence needed to 
reopen his claim and of the information and evidence needed 
to substantiate and complete his claim for entitlement to 
service connection for residuals of a left hip injury.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  

Although the August 2004 letter was not sent prior to initial 
adjudication of the claim, the Board finds there is no 
prejudice to the veteran.  Shortly after receiving the 
letter, the veteran sent a response stating that he had sent 
in all his evidence and asserting that the newly submitted 
evidence was new and material and related to the issue of an 
inservice left hip injury.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The August 2004 letter also informed the 
veteran that if the VA benefits were granted, benefits could 
be paid from the date of the claim or the date the evidence 
was received, dependent upon when the evidence was received.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although notice was not provided to the veteran that a 
disability rating would be assigned should the claim of 
service connection be granted, the Board finds that there is 
no prejudice to the veteran because as is discussed below, 
the preponderance of the evidence is against reopening the 
veteran's claim and thus the issues of a disability 
evaluation and an effective date are moot.  Bernard, 4 Vet. 
App. at 394.  

The August 2004 letter also informed the veteran that VA 
would obtain all service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The letter 
also informed the veteran that he must send in all evidence 
in his possession pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, a VA medical examination report, and 
private medical records have been associated with the claims 
file.  The National Personnel Records Center (NPRC) indicated 
in March 2004 that the veteran's service medical records were 
not obtainable because it was presumed that they were 
destroyed in a fire in 1973.  In such cases, a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, 
however, partially damaged copies of the veteran's service 
medical records had been received by the RO in March 2003 
pursuant to the RO's original request for such records in 
February 2002.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996).  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  However, VA has a duty, in order to 
assist the veteran, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted above, the veteran's service 
medical records, VA examination report, and private medical 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. 
§ 5103A(b).  As the veteran has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although the veteran was not examined for the purpose of 
addressing his claim to reopen, VA is not required to provide 
such an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has not fulfilled any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such defect is harmless.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

In this case, the RO appears to have determined that new and 
material evidence was not presented to reopen the veteran's 
claim for entitlement to service connection for residuals of 
a left hip injury.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In a May 2002 rating decision, the RO denied service 
connection for residuals of left hip injury because such 
injury was not incurred in or caused by active military 
service.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  
In January 2004, the veteran filed a request to reopen his 
claim of entitlement to service connection for residuals of a 
left hip injury.  In a July 2004 rating decision, the RO did 
not find new and material evidence to reopen the veteran's 
claim because the evidence submitted was not new and did not 
raise a reasonable possibility of substantiating the claim. 

Under the law, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the May 
2002 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis and without regard to the prior denial of the claim.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the May 2002 rating 
decision included the veteran's service separation 
examination, which had been received by the RO in 1955 in 
connection with an unrelated VA claim.  The examination for 
separation shows normal lower extremities and muscoskeletal 
system, and a normal physical profile.  The veteran's DD-214 
indicated the veteran's military occupational specialty (MOS) 
was supply clerk without reference to any paratrooper 
training or related duties.

Private medical records from March 1994 indicated that the 
veteran complained of left hip pain.  The veteran reportedly 
had a history of a left hip injury at age 7, when he was run 
over by an automobile.  The examiner noted that the veteran 
had progressive hip problems since 1992, when x-rays showed 
mild arthritis.  In June 1993, the symptoms had progressed 
and x-rays showed progressive arthritis with narrowing of the 
superior joint space.  The examiner noted that recent x-rays 
showed almost complete loss of the lateral joint space.  The 
impression was progressive left hip pain associated with 
moderate-severe degenerative arthritis.  The veteran was 
admitted for a left total hip replacement.  March 2001 
private medical records indicated the veteran underwent a 
complex revision of the left total hip replacement.  X-rays 
showed left hip progressive osteolysis and progressive 
loosening of the femoral prosthesis.  

Also of record was a November 2001 statement by the veteran 
that he had injured his left hip during service in 1954.  The 
veteran reported that he was in the 11th Airborne Division, 
at Fort Campbell, Kentucky, and landed on his left hip on his 
rifle during paratrooper jump training.  The veteran stated 
that he was hospitalized for a brief period, and then was not 
permitted to participate in any further jump training due to 
the injury.  The veteran stated that since that time he had 
had on and off left hip pain.  An April 2002 VA fee-based 
examination for compensation purposes was also of record.  
The VA examiner noted that without any records of an 
inservice injury or any records of hip problems in the years 
post-service discharge, it was impossible to determine if the 
left hip disability was related to service.  

Evidence received after the May 2002 rating decision includes 
the service personnel records that indicate the veteran was 
stationed at Fort Campbell, Kentucky and that his MOSs were 
recreation specialist, supply clerk, general supply 
specialist, and clerk.  No jump school or paratrooper 
training was listed beyond the infiltration course and close 
combat training completed in October 1953.  Also newly of 
record were originals and photocopies of the veteran's 
partially damaged (fire-related) service medical records.  A 
pre-induction examination in April 1953 noted normal lower 
extremities and muscoskeletal system.  No hip defect or 
pertinent medical treatment was noted on the report of 
medical history for the pre-induction examination.  

Also, a report of medical history was received to accompany 
the September 1955 service separation examination report that 
was of record prior to May 2002.  On the report of medical 
history, the veteran stated that he was in good health apart 
from a duodenal ulcer.  The remaining service medical records 
do not include any reference to left hip complaints.  

The veteran submitted additional lay statements and has 
testified at the RO and before the Board in June 2006.  In a 
May 2003 statement and elsewhere, he essentially reiterated 
that he injured his left hip in service during paratrooper 
training.  The veteran indicated that he had not reported his 
injury because he would have been "washed out" and he 
thought it would get better, which it did not and his 
training was subsequently terminated.  The veteran also 
stated that he had replacement hip surgery in 1994 and 2002.  

Also newly submitted was a January 2004 letter from a private 
doctor who stated that the veteran had been his patient since 
1992, when he diagnosed a rotated hip cage with subsequent 
cartilage damage.  The doctor opined that the static jump 
training at Fort Campbell, Kentucky resulted in significant 
enough cartilage damage and wear to warrant a hip replacement 
in 1994.  The examiner opined that the veteran's injury was 
real because the examiner had treated ex-paratroopers for 
similar injuries and the left hip is what paratroopers were 
instructed to "collapse" to.  The examiner further opined 
that the veteran's past injuries were the cause of his hip 
replacements.  The examiner also vouched for the veteran's 
character.  

In December 2005 statements, the veteran again said that he 
injured his left hip at Fort Campbell, Kentucky while 
participating in jump training.  The veteran stated that his 
hip was not injured in an automobile accident that occurred 
when he was 7 years old.  The veteran also asserted that he 
would not have been admitted to the Army with a pre-existing 
bad hip.  In a June 2006 statement, the veteran stated that 
after his inservice hip injury, he was excused from 5-mile 
marches and running exercises.

At a June 2006 Board hearing, the veteran reiterated that he 
injured his left hip during airborne training.  The veteran 
stated that he went to the base hospital, but didn't admit 
himself when they told him that his commanding officer would 
have to excuse him from training.  The veteran asserted that 
post-service discharge, his father, a chiropractor, gave him 
hip adjustments so that his left hip pain was pretty good for 
awhile.  

The Board finds that some evidence received since the May 
2002 rating decision is new because it was not previously 
submitted to VA, but that the evidence does not materially 
change the factual situation previously presented by raising 
a reasonable possibility of substantiating the claim.  The 
Board finds that the veteran's assertions of an inservice 
injury and a current left hip disability are not new and 
material because they were either made previously or do not 
relate to an unestablished fact necessary to substantiate the 
claim, here, an inservice incurrence of a left hip injury.  
The January 2004 private doctor's letter does relate a 
current disability to service, but does not establish the 
incurrence of an injury in service beyond information the 
veteran previously offered so as to raise a reasonable 
possibility of substantiating the claim.  

Generally, for purposes of determining whether new and 
material evidence has been submitted, the Board presumes that 
the newly submitted evidence is credible.  Justice v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board, however, 
is not required to conclude that a new medical statement is 
material to support reopening a claim for service connection 
where the doctor merely relies on a claimant's account of his 
medical history and service background, which has previously 
been rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In this case, the missing elements of the claim at the time 
of the May 2002 rating decision were evidence of a left hip 
disability in service and competent evidence linking a 
current disability to service.  The doctor's opinion that the 
veteran injured his left hip during paratrooper training is 
based on the veteran's factual assertions, and does not 
substantiate that a disabling injury actually occurred.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a 
medical opinion premised upon an unsubstantiated factual 
account by the veteran does not verify the occurrences 
described); see also See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) and LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

In other words, even though the examiner opined that the 
current left hip disability was caused by an inservice left 
hip injury, this medical opinion was based on the veteran's 
factual assertion of a left hip injury in service, an 
otherwise unsupported assertion previously considered by the 
RO in its May 2002 decision.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (noting that although the examiner 
reported a history of a left hand injury dating to military 
service, this is simply the veteran's recitation of his 
history, and does not establish in any way a relationship 
between service and the currently diagnosed left hand 
arthritis).  

In this case, the element of a disability in service is 
further weakened by the available service medical records, 
which were not previously considered in the May 2002 RO 
decision.  These records do not provide any evidence of a 
left hip disability, even at the time of separation when 
presumably, at least in reporting his medical history, the 
veteran would not have had a reason such as concern over not 
being able to complete parachute training to withhold 
information of a disabling hip injury.  The service medical 
records, together with the other evidence, are not new and 
material because this evidence does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of entitlement to service connection for residuals of a 
left hip injury is not reopened.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for residuals of a left hip injury is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


